Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 20, 2022.

Claim Amendments
            Applicant’s amendment to the claims filed 05/20/2022 is acknowledged. 
	Claims 1, 7-11 are amended.
	Claims 2-6, 13-16, 18-21, 32, 34, 36 are cancelled.
	Claims 42-46 are newly added.
	Claims 1, 7-12, 17, 22-31, 33, 35, 37-46 are pending.
Claims 17, 22-31, 33, 35, 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
	Claims 1, 7-12, 42-46 are under examination.

Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application.
Applicant has elected without traverse of the invention of Group I, drawn to a regulatable human cell line, and a pharmaceutical composition thereof, in the reply filed on 11/30/2021.
Applicant has elected without traverse of the invention of UMPS and Uracil, as the pair of gene and auxotrophic factor respectively, in the reply filed on 11/30/2021.
Applicant has elected without traverse the invention of Lymphocyte, as the cell type, in the reply filed on 11/30/2021. 
Withdrawn Claims: Claims 17, 22-31, 33, 35, 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.
See Requirement for Restriction/Election mailed 10/01/2021.

	
Priority
	The instant application 16/346,565 was filed on 05/01/2019. This application is a National Stage of International Application No. PCT/GB2017/053283 filed 11/01/2017, claiming priority based on U.K. Patent Application No. GB1618414.5 filed 11/01/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	(1) The limitations that the auxotrophic factor is uracil, and that the gene is UMPS, both lack sufficient written support in U.K. Patent Application No. GB1618414.5 filed 11/01/2016. Written support is found in International Application No. PCT/GB2017/053283 filed 11/01/2017, published as WO 2018083461 A1.
	(2) The limitation wherein the cell type is haematopoetic stem cell, as recited in claim 8, lacks sufficient written support in U.K. Patent Application No. GB1618414.5 filed 11/01/2016. Written support is found in International Application No. PCT/GB2017/053283 filed 11/01/2017, published as WO 2018083461 A1.
	Accordingly, claims 1, 7-12, 42-46 have an effective filing date of 11/01/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 has been considered

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 02/22/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
	In accordance with the restriction requirements, Applicant’s elected gene, uridine monophosphate synthetase (UMPS), is presently under examination in this Office action. Non-elected genes DHODH, DPYD, FDXR, CAD, and HLCS are not being considered on the merits in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 7-12, 45-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	The claims are directed to product, which is a statutory category of invention. However, the claims are directed to a natural product, which is a judicial exception. Specifically, the claims are directed to human cells possessing a genetic disruption in the uridine monophosphate synthetase (UMPS) gene that results in auxotrophy for uracil. Winkler et al. (1988) “Analysis of UMP Synthase Gene and mRNA Structure in Hereditary Orotic Aciduria Fibroblasts” Am. J. Hum. Genet. 43:086-094, discloses that human patients suffering from orotic aciduria naturally possess a mutant UMPS gene that results in knockout of UMPS activity and auxotrophism. See Abstract; see Introduction on pages 86-87. Winkler further discloses isolation of human cell lines from orotic aciduria patients. See Cell Lines on page 87. Accordingly, as evidenced by Winkler, human cells possessing a genetic disruption in the UMPS gene resulting in auxotrophism, as claimed, is a product of nature. 
	The claims do not recite additional elements that integrate the judicial exception into a practical application because the additional elements do not confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart. In particular, the limitation that the UMPS gene has been genetically “engineered” is recited at such a high level of generality that it does not confer a structural distinction to the judicial exception as compared to its naturally occurring counterpart. Indeed, the mutant UMPS gene from orotic aciduria patients has been genetically “engineered” or “modified” relative to the functional wild-type UMPS gene in a spontaneous process resulting from natural law and not the hand of man. Moreover, the method by which the cells (the judicial exception) were produced is immaterial to their patentability. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
	The limitation that the cells comprise “a nucleic acid encoding a therapeutic product”, as recited in claim 10, does not confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart because cells naturally express gene products with therapeutic properties (Office Notice taken, if necessary).
	The limitation that the cells are comprised in a composition with a “pharmaceutically acceptable excipient”, as recited in claim 12, does not confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart because the recitation merely requires that the cells (the natural product) are isolated from their natural environment. Isolation of the cell does not clearly impart structural or functional characteristics markedly different from its naturally-occurring counterpart. See MPEP 2106.04(c), section II, and particularly Example 2. Indeed, under the broadest reasonable interpretation, a “pharmaceutically acceptable excipient” reads on any non-toxic liquid medium, such as water, used to contain the naturally occurring cells (the judicial exception).
	The limitation that the cells (the judicial exception) are further comprised in a composition with uracil, as recited in claims 45-46, does not confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart because living cells naturally comprise of uracil, uridine, and uridine monophosphate (Official Notice taken, if necessarily).
	Thus, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, do confer not markedly different from their naturally occurring counterpart. Therefore, claims 1, 7-12, 45-46 are not patent eligible subject matter.
	Claims 42-44 are not included in the basis of this rejection because they require the cell to express a chimeric antigen receptor (CAR), which does not read on a product of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
This is a lack of written description rejection.
	Claim 10 recites a cell line comprising a nucleic acid encoding a “therapeutic product”. Paragraph [000121] of the specification defines a “therapeutic product” to mean “a product encoded by the regulatable cell line that treats and/or alleviates symptoms of the disease, disorder, or condition of the subject”. Accordingly, the claim is directed a broad genus of gene products functionally-defined as being capable of treating or alleviating any disease, any disorder, or any condition in a subject. An adequate written description of a gene product that is capable of treating or alleviating any disease, any disorder, or any condition in a subject, requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally-defined genus or (2) a disclosure of a representative number of species of the functionally-defined genus. It is not sufficient to define a genus of gene products solely by its desired biological property, i.e. the ability to treat or alleviate any disease, any disorder, or any condition, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any gene product that possesses the functional ability to treat or alleviate a disease, disorder, or condition in a subject. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all gene products that are capable of treating or alleviating a disease, a disorder, or a condition in a subject, without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement. Moreover, the structure of one structurally-undisclosed member of the functionally-defined genus of gene products cannot be predicted a priori from the structure of another, known member of the functionally-defined genus of gene products. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require, the screening and clinical or animal testing of a vast number of gene products for their therapeutic activities in vast number of diseases, disorders, and conditions by trial and error experimentation. Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad, functionally-defined genus of gene products, as recited in claim 10, at the time the application was filed.
	Response to arguments: In papers filed 05/20/2022, Applicant asserts that the term “therapeutic protein” is known in the art as referring to proteins with therapeutic activity and that engineering cells to express a therapeutic protein is will-known in the art. See page 11 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, although specific examples of “therapeutic products” are generically known to exist, claiming ALL gene products, both discovered and undiscovered, that are capable of treating or alleviating ANY disease, ANY disorder, or ANY condition when administered to a subject, without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement, as set forth in the rejection above. Rather, it is an attempt to preempt the future before it has arrived.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-12, 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkler et al. (1988) “Analysis of UMP Synthase Gene and mRNA Structure in Hereditary Orotic Aciduria Fibroblasts” Am. J. Hum. Genet. 43:086-094.
This rejection is newly applied.
	Winkler discloses that human patients suffering from orotic aciduria naturally possess a mutant UMPS gene that results in knockout of UMPS activity and auxotrophism. See Abstract; see Introduction on pages 86-87. Winkler further discloses isolation of human fibroblast cell lines from orotic aciduria patients. See Cell Lines on page 87.  
	The limitation that the UMPS gene has been genetically “engineered” is recited at such a high level of generality that it does not confer a structural distinction between the claimed cell line and the cells from orotic aciduria patients, as disclosed by Winkler. Indeed, the mutant UMPS gene from orotic aciduria patients has been genetically “engineered” or “modified” relative to the functional wild-type UMPS gene by natural law. Moreover, the method by which the cell line was produced is immaterial to its patentability. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
Although Winkler does not disclose isolation of lymphocytes and T cells from orotic aciduria patients, paragraph 105 of the instant specification defines the term "cell line" as a population of cells descended from the same cell, such that each cell of the population includes a similar genetic make-up. Accordingly, in accordance with the definition provided in the specification, claims 8-9 do not require isolation of the lymphocytes and T cells, and the lymphocytes and T cells of orotic aciduria patients, as disclosed by Winkler, read on the claims.
	With respect to the limitation that the cell line comprises “a nucleic acid encoding a therapeutic product”, as recited in claim 10, one of ordinary skill in the art would have recognized that cells naturally express gene products with therapeutic properties (Office Notice taken, if necessary).
	Claim 12 further recites that the cells are comprised in a composition with a “pharmaceutically acceptable excipient”. Under the broadest reasonable interpretation, a “pharmaceutically acceptable excipient” reads on any non-toxic liquid medium used to contain the cell line. Accordingly, the liquid medium used by Winkler to isolate and contain the orotic aciduria cells reads on claim 12.
	With respect to limitation that the cell line is further comprised in a composition with uracil (claims 45-46), living cells naturally comprise of uracil, uridine, and uridine monophosphate (Official Notice taken, if necessarily). Accordingly, under the broadest reasonable interpretation, the cell line of Winkler is comprised in a composition with uracil. Moreover, Winkler discloses that uridine is added to the liquid medium used to contain the isolated fibroblast cell lines. See Culture Conditions and Enzyme Assays, first paragraph, on page 87.


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/049266 A2 to Bier et al. (published: 23 March 2017; filed: 19 September 2016); in view of Lin et al. (1995) “UMP Synthase Activity Expressed in Deficient Hamster Cells by Separate Transferase and Decarboxylase Proteins or by Linker-Deleted Bifunctional Protein” Somatic Cell and Molecular Genetics, Vol. 21, No. 3, pp. 161-175; and Ong et al. (2013) "Trypanosoma brucei (UMP synthase null mutants) are avirulent in mice, but recover virulence upon prolonged culture in vitro while retaining pyrimidine auxotrophy" Molecular Microbiology, 90(2), 443-455, of record in IDS.
This rejection is newly applied.
	Effective filing date: The limitations that the auxotrophic factor is uracil, and that the gene is UMPS, both lack sufficient written support in U.K. Patent Application No. GB1618414.5 filed 11/01/2016. Written support is found in International Application No. PCT/GB2017/053283 filed 11/01/2017, published as WO 2018083461 A1. Furthermore, the limitation wherein the cell type is haematopoetic stem cell, as recited in claim 8, lacks sufficient written support in U.K. Patent Application No. GB1618414.5 filed 11/01/2016. Written support is found in International Application No. PCT/GB2017/053283 filed 11/01/2017, published as WO 2018083461 A1. Accordingly, claims 1, 7-12, 42-46 have an effective filing date of 11/01/2017.
Prior Art: The Bier disclosure is directed to providing means for silencing or eliminating chimeric antigen receptor (CAR) expressing immune cells so as to prevent unwanted side effects, such as triggering an autoimmune response (par. 5-6). The genetically modified immune cells comprise a “disruption of gene involved in cell survival” (par. 7) and persist due to responsiveness to “an agent which regulates survival” of the genetically modified immune cells (par. 326). In particular, Bier discloses that disruption of the ASS1 locus, which is required for arginine biosynthesis, renders the immune cells auxotrophic for arginine, and therefore, following administration to a patient, the activity of the genetically engineered immune cells can be regulated to avoid unwanted off-target effects (par. 318, 575).
Bier further discloses that the immune cells are CAR T cells (par. 246, 320) and human (par. 15). A CAR is a “therapeutic product”, as recited in claim 10.
Bier further discloses a pharmaceutical composition comprising the genetically modified immune cells and one or more pharmaceutically acceptable carriers, diluents or excipients (par. 333-334).
Bier discloses disruption of the ASS1 locus to render the cells auxotrophic for arginine, as opposed to disruption of the UMPS gene to render the cells auxotrophic for uracil, as claimed.
Lin is relevant prior art for disclosing a Chinese hamster ovary cell line (Urd- C) that is UMP synthetase deficient and requires exogeneous uridine for growth (Abstract; page 165, left column).
Ong is relevant prior art for disclosing that knockout of the UMPS gene in Trypanosoma brucei results in auxotrophy for uracil (see Abstract). 
Accordingly, prior to the effective filing date of the instantly claimed invention, one of ordinary skill in the art recognized that knock-out or downregulation of the UMPS gene results in auxotrophy for uracil. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute disruption of the ASS1 locus, as taught by Bier, with disruption of the UMPS gene, as taught by Lin and Ong, with a reasonable expectation of success because the prior art recognized that disruption of either the ASS1 locus or the UMPS gene would result in an auxotrophic cell line and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to disrupt the UMPS gene and generate an auxotrophic cell line in order to regulate cell survival, especially the survival of administered genetically engineered immune cells, as taught by Bier. 
Bier discloses that the pharmaceutical composition further comprises arginine, which is the auxotrophic factor regulating survival of ASS1-deficient immune cells (par. 333-334). Indeed, Bier discloses that the genetically engineered immune cells persist due to the responsiveness to an agent which regulates survival of the genetically engineered immune cells, such as arginine (par. 326). Accordingly, it would have been prima facie obvious to further include uracil in a composition of cells auxotrophic for uracil, as recited in claims 45-46, in order to promote survival of the auxotrophic cell line. 
Alternatively, living cells naturally comprise of uracil, uridine, and uridine monophosphate (Official Notice taken, if necessarily). Accordingly, under the broadest reasonable interpretation, the cell line of Bier is comprised in a composition with uracil. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        /CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633